Title: To George Washington from Colonel George Gibson, 23 January 1779
From: Gibson, George
To: Washington, George


May it please Your Excellency
Philada 23rd January 1779

The Assembly of Virginia in their late Act passed for the reinlistment of their Troops have not taken any notice of the Two state regiments anex’d to the Continental Army. from what cause I Know not unless it may be that they conceived the regimts to have been Continental Troops from the time they were taken into the Service, Indeed His Excelly the Governor & many Gentn of the House of Assembly told me we were considerd as continental troops from the time we were taken into Continentl pay—The terms for which the troops were enlisted are expiring dayly, very few perhaps not more than thirty were enlisted for the War, the men are willing nay anxious to enlist on the same terms as the troops from Our state which induces me to pray Your Excellency’s Orders in the premises. I have the Honor to be Your Excellency’s Most Obedt Huml. Servt
Geo: Gibson
